DAUKSCH, Judge.
This is an appeal from a conviction and sentence in an arson case. Appellant challenges the trial court’s finding that his confession to the crime was not coerced and voluntary. While there is no question the police lied to this appellant, kept him under questioning for some four hours, with intermittent breaks, and promised, untruthfully, to help find the murderer of his father, the decision of the trial judge, under all the circumstances of this case, is presumed correct. It will not be reversed. McNamara v. State, 357 So.2d 410 (Fla.1978).
This sentence raises the first appearance of “First Step” in a county in this district other than Volusia. That portion of the sentence is stricken. Fyler v. State, 645 So.2d 108 (Fla. 5th DCA 1994); McLeod v. State, 645 So.2d 116 (Fla. 5th DCA 1994); Sweet v. State, 644 So.2d 176 (Fla. 5th DCA 1994); Mittner v. State, 648 So.2d 139 (Fla. 5th DCA 1994); Tibero v. State, 646 So.2d 213 (Fla. 5th DCA 1994); Murray v. State, 647 So.2d 313 (Fla. 5th DCA 1994); Avallone v. State, 646 So.2d 745 (Fla. 5th DCA 1994); Watson v. State, 641 So.2d 432 (Fla. 5th DCA 1994); Macon v. State, 639 So.2d 206 (Fla. 5th DCA 1994); Eckenrode v. State, 638 So.2d 214 (Fla. 5th DCA 1994); Botts v. State, 634 So.2d 197 (Fla. 5th DCA 1994).
JUDGMENT AFFIRMED; SENTENCE AFFIRMED in part; VACATED in part.
COBB and THOMPSON, JJ., concur.